 Case 1:19-cv-00383-CFC Document 33 Filed 05/09/19 Page 1 of 3 PageID #: 176



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE
SYNCHVIEW TECHNOLOGIES, LLC,
                          Plaintiff,             C.A. NO. 1:19-cv-00383-CFC
       v.
CHARTER COMMUNICATIONS, INC.,                    JURY TRIAL DEMANDED
                          Defendant.



                    STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff SynchView Technologies, LLC

(“Plaintiff”) and Defendant Charter Communications, Inc., (“Defendant”) hereby stipulate to the

dismissal of all claims asserted in this action with prejudice, with each party bearing its own

costs, expenses, and attorney fees.

Dated: May___, 2019                           Respectfully submitted,


   /s/ Stamatios Stamoulis                             /s/Kelly E. Farnan
Stamatios Stamoulis (#4606)                        Kelly E. Farnan (#4395)
Richard Weinblatt (#5080)                          Richards, Layton & Finger, P.A.
STAMOULIS & WEINBLATT LLC                          One Rodney Square
Two Fox Point Centre
6 Denny Road, Suite 307                            920 N. King Street
Wilmington, DE 19809                               Wilmington, DE 19801
(302) 999-1540                                     (302) 651-7700
stamoulis@swdelaw.com                              farnan@rlf.com
weinblatt@swdelaw.com
                                                   Of Counsel:
Of Counsel:
                                                   Thomas L. Duston
Daniel A. Kent                                     MARSHALL, GERSTEIN & BORUN LLP
Stephen R. Risley                                  233 South Wacker Drive
Cortney S. Alexander                               6300 Willis Tower
KENT & RISLEY LLC
5755 North Point Parkway, Suite 57                 Chicago, IL 60606
Alpharetta, GA 30022                               (312) 474-6300
                                                   tduston@marshallip.com
Attorneys for Plaintiff
                                                   Attorneys for Defendant
Case 1:19-cv-00383-CFC Document 33 Filed 05/09/19 Page 2 of 3 PageID #: 177




          SO ORDERED this ____ day of ________________, 2019.
                                         ____________________________________
                                         United States District Court Judge




                                     2
 Case 1:19-cv-00383-CFC Document 33 Filed 05/09/19 Page 3 of 3 PageID #: 178



                               CERTIFICATE OF SERVICE

       I hereby certify that on May 9, 2019, I electronically filed the above documents with the

Clerk of Court using CM/ECF which will send electronic notification of such filings to all

registered counsel.



                                            /s/Stamatios Stamoulis
                                            Stamatios Stamoulis (No. 4606)


                                            .




                                                3
